Citation Nr: 0410457	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  98-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to February 
1971.

This matter was initially brought to the Board of Veterans' 
Appeals (the Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The RO had initially denied service connection for PTSD in October 
1991.  At the time of a subsequent November 1997 rating decision, 
the RO adjudicated the issue of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD as having 
been reopened, but further held that service connection was not 
warranted.

In a decision by the Board in October 2001, in accordance with the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the 
Board held that the claim had been reopened with regard to the 
psychiatric disability.  The Board further remanded that issue as 
well as the issue of entitlement to service connection for 
hepatitis.

The veteran was initially represented by a service organization, 
representation which was turned over during the course of this 
appeal to a private attorney, who has since withdrawn.  There is 
no current valid representation. 


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so as to 
provide ample basis for resolution of the pending appellate issues 
at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances while in Vietnam.  

3.  The veteran was assigned duty as a cook in service, but 
collateral duties and experiences are partly corroborated by 
family members and his service records are not inconsistent 
therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as PTSD, 
is a result of his Vietnam service.

5.  Hepatitis C is solely the result of the veteran's willful IV 
drug use and as such is misconduct.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD is reasonably 
the result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) 
(2003).

2.  Hepatitis C is not the result of service.  38 U.S.C.A. §§ 105, 
1110 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.1, 3.301 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the current appeal, certain revisions have 
been effectuated with regard to an obligation placed on VA for 
providing assistance in development of evidence, and in other 
areas.  The Board remanded the case, and extensive development has 
been undertaken.  The veteran has indicated that he is aware of 
what is required in the way of evidence and that nothing further 
is known to exist which would benefit his claim.  The Board is 
satisfied that adequate development has taken place and there is a 
sound evidentiary basis for resolution of these issues at present 
without detriment to the due process rights of the veteran.

General Considerations

The Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it remains the 
duty of the Board as the fact finder to determine credibility in 
any number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however , a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In 
any event, the Board has the duty to assess the credibility and 
weight to be given the evidence.

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993); see also Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching its 
own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  And when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

I.  PTSD
Criteria

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  If a chronic disorder, such as 
psychosis, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to disease so diagnosed when the evidence warrants direct service 
connection.  See 38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 10 
Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of this 
appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the version 
most favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and the 
Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence establishing 
a clear diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressor.  And if the evidence otherwise establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the pertinent 
regulation was amended to read as follows: Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  

In any event, in adjudicating a claim for service connection for 
PTSD, VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 
(1993). 

Where the claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's testimony, 
by itself, cannot as a matter of law, establish the occurrence of 
a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court clarified 
the analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126. See 
61 Fed. Reg. 52695-52702 (1996). Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  The 
question of whether a claimed stressor was severe enough to cause 
PTSD in a particular individual is now a clinical determination 
for the examining mental health professional.  See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting evidence 
of any claimed stressor used in supporting a diagnosis of post-
traumatic stress disorder.  Id. at 20; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative evidence 
of the claim in-service stressors is a factual determination.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In various judicial qualifications and discussions of that basic 
premise, the Court has rejected the notion that whether a veteran 
was actually with his unit at the time of a specific attack is 
required to verify that attack as a PTSD stressor; or that there 
be other corroboration of specific activities or even every detail 
of the personal participation in the identifying process.  See, 
i.e., Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Factual Background

There were no complaints of, diagnosis of or treatment for any 
mental disorders reflected in the service medical records.  The 
veteran did not receive any treatment for wounds incurred in 
combat.  Segments of his 201 file are in the claims folder.

The service personnel records demonstrate that the veteran served 
in the Republic of Vietnam from July 1969 to July 1970.  His 
principle duty while in Vietnam was reported as cook.  He did not 
receive any awards or decorations indicative of participation in 
combat.

A Medical Certificate and History dated in April 1976 was 
associated with the claims file in April 1998.  It was reported 
that the veteran had a history of a nervous condition.  The 
diagnosis was depressive neurosis.

A partial VA clinical record dated in August 1998 includes 
diagnoses of anxiety disorder and also mild PTSD.

The report of a December 1990 VA psychiatric evaluation indicates 
that the veteran reported he had been hospitalized two or three 
times at the Hines VA Medical Center (VAMC) beginning in 
approximately September 1988.  His most recent hospitalization had 
been in 1990.  He stated that during military service, his primary 
duty was cooking but he also performed other duties such as guard 
duty, "riding shotgun", and digging holes.  He indicated that 
while in Vietnam, he witnessed people die and that while on guard 
duty, he saw someone shot in the head.  The diagnosis was 
recurrent major depression.  The examiner opined that the 
veteran's preoccupation with suicide and homicide may be a result 
of brain dysfunction, probably some obscure seizure disorder.  The 
examiner noted that the veteran's excessive alcohol use played a 
major function in his psychopathology.

A VA special psychiatric evaluation was conducted in August 1991.  
The veteran reported that he had had one hospitalization in 1991 
due to "obsessive thought." He informed the examiner that there 
were no particular events during his military service that stood 
out as being bothersome to him or for which he has recurring 
thoughts or recurrent dreams.  The pertinent diagnosis was 
recurrent major depression.

The RO attempted to obtain additional VA hospitalization records 
without success.  The veteran later indicated that he had been in 
the VA facility in 1975 not 1985, but in any event, neither set of 
VA records were found.

The report of an October 1996 VA Agent Orange examination is of 
record.  The veteran reported that he was a cook in Vietnam but 
also performed other duties such as guard duty and riding shotgun 
on a truck when they picked up personnel in other areas.  A 
diagnosis of major depression with no signs of psychosis was 
included.

The report of a VA examination in August 1997 which was directed 
to the PTSD claim has been associated with the claims file.  It 
was noted that the veteran had a history of psychiatric 
hospitalizations at Hines VA Hospital in 1988 due to depression 
and anxiety.  The veteran indicated that he was receiving 
treatment at the West Side VA Hospital on an outpatient basis.  
The pertinent Axis I diagnosis was major depression.

In a statement which was received in December 1997, the veteran's 
then representative reported that the veteran's in-service 
stressor was that while walking guard duty, a member of the 
veteran's unit was killed by gun fire.

In an April 1998 statement, the veteran reported that while in 
Vietnam he did not perform many duties as a cook as he was afraid 
to operate the M-37 field range.  He indicated that he was placed 
on permanent guard duty.  He reported that he had witnessed many 
people who were killed including close friends and that he did not 
have any doubt that he had killed many people himself.

In correspondence which was received at the RO in May 1998 from 
the Naval Hospital in Great Lakes, Illinois, it was indicated that 
there were no records from the veteran in file.  It was suggested 
that the RO contact the Military Personnel Records Center in order 
to obtain the missing records.  No further records have been 
forthcoming and it can be assumed that none are readily available.

A letter from a private psychologist, dated in December 1999, was 
received in January 2000.  The doctor reported that he had been 
treating the veteran since August 1999.  Current diagnoses noted 
by the author were generalized anxiety disorder, chronic PTSD, and 
episodic alcohol abuse.  The veteran dated the onset of his 
difficulties to his Vietnam experience in 1971.  The veteran 
reported that he had been receiving treatment for anxiety, 
depression, and substance abuse since 1988.

Lay statements from the veteran's brother and mother have been 
associated with the claims file.  The authors reported that the 
veteran changed after his service in Vietnam and described some of 
those changes and the incidents which he related to them as 
causing his discomfort.

A copy of a Social Security Administration (SSA) decision dated in 
January 1989 was received in January 2000.  The Social Security 
Administration determined that the veteran had severe alcohol and 
drug dependence as well as anxiety disorder.

The transcript of a November 1999 RO hearing is of record.  The 
veteran reported that some of his friends were killed in Vietnam 
including Cason and Loven. He indicated that both individuals were 
corporals and were killed in mortar attacks in 1970.  He testified 
that he had been involved in fire fights.  The veteran's spouse 
testified that she had noticed a change in the veteran since she 
first met him in 1978.

The primary VA psychiatric diagnosis after extensive evaluation in 
January 2000 was PTSD with other concurrent anxiety disorders.  
The examiner specifically concluded that the diagnosis was PTSD 
secondary to his military experiences.  Other possible etiologies 
for other problems to include the concurrent anxieties were to be 
ruled out by further testing.  (Emphasis added)

The veteran testified before the undersigned Member of the Board 
in July 2001.  He reported that while in Vietnam, he witnessed a 
man injured when a M37 field range blew up.  He indicated that he 
performed guard duty where he was shot at and that he participated 
in fire fights.  He reported he witnessed people being killed 
including one man who was shot in the head while the veteran was 
on guard duty. He indicated that people were killed during mortar 
attacks.  He thought that the names of two people who were killed 
were Love and Kason.  He did not actually witness these men die 
but noticed they were missing after a mortar attack.

The service department has been unable to further identify persons 
or incidents involved in the veteran's alleged stressors.

Recent VA and private treatment records show that the veteran has 
been diagnosed as having a variety of psychiatric problems 
including a personality disorder, depression, anxiety, major 
depression, dysthymia, alcohol and other multiple substance abuse, 
and PTSD.  He is continuing his treatment for overall psychiatric 
problems including PTSD, the latter of which involves various 
therapies at VA.

Analysis

The clinical records show that VA and private physicians have 
often diagnosed the veteran's psychiatric disability as being due 
to PTSD, albeit it is in the context of a myriad of other 
possibilities including several anxiety states the existence of 
which are of course not mutually exclusive of the PTSD finding.  
There is also some suggestion of an underling personality 
disorder, but this also does not exclude the presence of PTSD as a 
result of service.  

In reviewing the overall evidence of record, the Board finds that 
the veteran's communications, including those in which he has 
delineated his Vietnam experiences, and to include his helpful 
testimony, and that of his family, have been both entirely 
consistent and credible.  Although further substantiation has not 
been forthcoming from the service department, the documentation 
now of record is not inconsistent with and is, on retrospect, seen 
by the Board as entirely capable of corroborating his assertions 
in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric specialists 
have diagnosed PTSD and have attributed it to the veteran's 
Vietnam service.  While his official service documentations may 
not necessarily place him in "traditional" regimented combat 
structures, since he was specifically designated as a cook, 
history has shown that often soldiers in such jobs were detailed 
elsewhere for periods of time.  It is noteworthy that he was 
documented to have served in areas at specific times when such 
combat-like situations often occurred, and that related stressors 
were not only entirely possible but often quite probable.  He 
states that these circumstances were of a certain nature which are 
entirely compatible with combat, and those which were not actual 
combat-related, were of significant trauma in his life; this is 
entirely credible.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  All in all, the Board is 
convinced by the credible evidence of record that the veteran's 
service was, in part, consistent with combat, and as such, his own 
offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions in 
that regard to be entirely plausible; and his service records do 
not negate the allegations he has made with regard to locations, 
stressors, etc.

VA physicians have repeatedly included a diagnosis of PTSD.  Those 
expert examiners including at VA facilities where he is undergoing 
PTSD therapy, who have confirmed the presence of PTSD through 
various testing procedures, have indeed attributed his PTSD to his 
service in Vietnam and the stressors he has claimed as a result 
thereof.

Since all criteria have been fulfilled, accordingly, the Board 
concludes that the veteran's currently diagnosed PTSD is 
reasonably the result of his Vietnam service, and service 
connection is in order.  

II. Hepatitis C
Factual Background

The available service records show no sign of hepatitis or that 
any test results therein were positive for hepatitis.  

There is no competent evidence of hepatitis C or a liver ailment 
of any type during service or for many years thereafter.

In correspondence which was received at the RO in May 1998 from 
the Naval Hospital in Great Lakes, Illinois, it was indicated that 
there were no records from the veteran in file.  The veteran had 
stated that he was seen here for hepatitis in 1970 and/or 1971.  
It was suggested that the RO contact the Military Personnel 
Records Center in order to obtain the missing records.  No further 
records have been forthcoming and it can be assumed that none are 
readily available.

VA and private treatment records show confirmed diagnosis of 
hepatitis C since the 1990's.

On VA special evaluation, undertaken pursuant to the Board's 
remand, in March 2003, the veteran reported that he now uses 
marijuana.  While in Vietnam, he had no blood exposure and has 
never had a tattoo.  He had not had surgery at any time in his 
life and has never had a blood transfusion.  However, the veteran 
then reported, as he has stated on repeated occasions, that he had 
taken drugs from age 15, and specifically, that he took 
intravenous heroin on a few occasions while in Vietnam.  He says 
he has not used drugs intravenously since Vietnam, although he has 
used a number of drugs since then.

The examiner noted that the veteran also reported that he had no 
recollection of ever having had acute hepatitis or jaundice or 
similar illness, and had never had a liver biopsy.  He said that 
he was not now a candidate for interferon therapy because of his 
depression.  On testing, he was negative for the current presence 
of cannabinoids, benzodiazepines, cocaine and opiates.  Hepatitis 
C was diagnosed, which the examiner felt was likely due to 
intravenous drug abuse. 

Criteria and Analysis

Generally, service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty or for aggravation of a preexisting injury 
suffered or disease contracted within the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disability shown to 
be proximately due to or the result of (either caused or 
aggravated by) a service- connected disorder.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the Federal 
Circuit held that 38 U.S.C.A. § 1110 permits a veteran to receive 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-connected 
disability. In other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service-connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a service-
connected disability.  Rather, the statute precludes compensation 
only for (a) primary alcohol or drug abuse disabilities, and (b) 
secondary disabilities (such as cirrhosis of the liver or 
hepatitis C) that may result from primary alcohol or drug abuse.  
The Federal Circuit defined "primary" as meaning an alcohol or 
drug abuse disability arising during service from voluntary and 
willful drinking or taking drugs to excess.

In this case, one possible focus is whether substance abuse was 
present and the nature of the relationship between the appellant's 
claimed substance abuse and his now service- connected PTSD 
disorder.  By his own account, the veteran was a drug user before, 
during and after service, although he alleges that he used drugs 
intravenously only during Vietnam.  

Whether that is or is not credible, and the Board tends toward the 
latter conclusion, nonetheless there is no medical or lay evidence 
to associate such drug use (or any of his other polysubstance 
abuse for that matter) with the PTSD which did not appear until 
much later.  The veteran has in fact confirmed the lack of any 
other potential etiologies for the hepatitis C as delineated in 
the cited examination above.

The Board also notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful misconduct, 
including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 1991 & Supp. 2003); 38 C.F.R. § 3.1(n), 3.301 
(2003).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  A mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n) (2003).

The facts in this case as relate to hepatitis C are fairly 
straight-forwarded.  The veteran admitted using IV drugs in 
Vietnam, in addition to the myriad of drugs he used before and 
since service.  He argues that he has not done any drugs 
intravenously since service, and while this is not entirely 
credible, it can be assumed, for purposes of argument in this 
case, that that is true.  It has been opined by private and VA 
medical experts that his hepatitis C is in all likelihood due to 
IV drug use, and it has been stipulated that that took place in 
service. 

However, it is not argued, and moreover, there is nothing to 
suggest that this is secondary to his acquired psychiatric 
disorder.  In fact, there is no cause shown herein except for 
misconduct on his part, and as a result, there is no sound basis 
for a grant of service connection for the residual disability, 
hepatitis C.

Moreover, in November 1996, the VA General Counsel determined that 
for claims (such as this one) filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(which amended 38 U.S.C.A. §§ 105(a), 1110 and 1131), precluded an 
injury or disease that was a result of a person's own abuse of 
alcohol or drugs from being considered incurred in line of duty, 
as required by 38 U.S.C.A. § 105(a), and thus, precluded any 
resulting disability or death from being considered service 
connected. VA O.G.C. Prec. Op. No. 11-96 (Nov. 15, 1996), 61 Fed. 
Reg. 6,670 (1996); see also VA O.G.C. Prec. Op. No 2-97 (Jan. 16, 
1997), 62 Fed. Reg. 15,565 (1997). 

In Barela v. West, 11 Vet. App. 280 (1998), however, the U.S. 
Court of Appeals for Veterans Claims (Court) held that section 
1110, by its terms, prohibits only the payment of "compensation" 
for disability due to alcohol and drug abuse; it does not bar an 
award of service connection.  See also VA O.G.C. Prec. Op. No. 2-
98 (Feb. 10, 1998), 63 Fed. Reg. 31,263 (1998).

VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that while it has considered alternative 
theories as to the cause of the veteran's hepatitis C, none of 
these are viable.  " Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no such "supporting" evidence in this case, as 
the evidence of record demonstrates clearly that the veteran's 
substance abuse was the precipitating factor in his hepatitis C.  
As indicated above, payment of compensation for a disability that 
is a result of a veteran's own alcohol or drug abuse is precluded 
by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

In short, the Board finds that the probative weight of the 
"positive" evidence is entirely overcome by the objective 
"negative" clinical evidence discussed above.  As such, the claim 
for service connection for hepatitis C must be denied.  Gilbert, 1 
Vet. App. at 49.

ORDER

Service connection for an acquired psychiatric disorder to include 
PTSD is granted.

Service connection for hepatitis C is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



